Citation Nr: 1708788	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-15 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral heel disability, claimed as bilateral heel fracture, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served in the Army from November 1967 to September 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In May 2011, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file. 

These matters were previously remanded by the Board in July 2011, September 2014 and February 2016 for further procedural development. 

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); 38 C.F.R. § 4.2 (2015).

Bilateral Heel Disability

Here, the April 2016 examination report obtained pursuant to the Board's February 2016 remand is inadequate to make an informed decision on the Veteran's claim of entitlement to service connection for a bilateral heel disability, claimed as bilateral heel fracture, to include as secondary to a service-connected disability.  Stegall v. West, 11 Vet. App. 268 (1998).  Although specifically requested in the February 2016 remand instructions, the examiner failed to address the Veteran's lay assertions or the arguments made by his representative. 

It also appears the April 2016 examiner misunderstood the nature of the examination request.  The February 2016 remand instructions requested opinions for, 1) whether it is as least as likely as not . . . that a current heel disability was sustained during service, or is etiologically related to an injury or illness sustained by the Veteran during his active duty service, and 2) whether it is as least as likely as not any current heel disability was either (1) caused by or (2) is aggravated by a service-connected disability (to include the Veteran's service-connected right great toe fracture).

In her rationale, the examiner correctly recited the Board's remand instructions; however, she subsequently provided a medical opinion for aggravation of a condition that existed prior service.

The Board's February 2016 remand did not request an evaluation or opinion regarding this issue.  Furthermore, the examiner while noting that medical literature did not support the conclusion that a toe fracture caused plantar fasciitis, did not address the issue of whether any current heel disability was aggravated by a service-connected disability, and as a result remand is necessary for a clarifying opinion. 

Left Shoulder Disability

Unfortunately, the Board also finds that remand is necessary in order to ensure compliance with the Board's February 2016 remand directives for the Veteran's claimed left shoulder disability.  See Stegall, supra.  The February 2016 remand directed the examiner to provide a diagnosis of any left shoulder condition and provide an opinion with respect to direct service connection while addressing the Veteran's lay assertions and the arguments made by the Veteran's representative.  While the examiner observed that she could not find any evidence in the medical records to support the claim, she failed to address the Veteran's lay assertions or the arguments of his representative, and as a result remand is necessary for a clarifying opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a new examination with a new examiner regarding the Veteran's claim of entitlement to service connection for a bilateral heel disability, claimed as bilateral heel fracture, to include as secondary to a service-connected disability.

The claims file and a copy of this remand must be made available to, and be reviewed by, the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit for the Veteran a history of symptoms relating to his claimed disorder. 

Based on a review of the claims file and clinical findings of the examination, the examiner should: 

a)  The selected examiner must address whether it is as least as likely as not (i.e. is it at least a 50 percent probability) that a current heel disability was sustained during service, or is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

b)  Provide an opinion as to whether it is as least as likely as not any current heel disability was either (1) caused by or (2) is aggravated by a service-connected disability (to include the Veteran's service-connected right great toe fracture).

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which included citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  The examiner should directly address the Veteran's lay assertions and the arguments made by the Veteran's representative. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation. 

2.  Schedule a new examination with a new examiner regarding the Veteran's claim of entitlement to service connection for a left shoulder disability.

The claims file and a copy of this remand must be made available to, and be reviewed by, the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit for the Veteran a history of symptoms relating to his claimed disorder. 

Based on a review of the claims file and clinical findings of the examination, the examiner should: 

a)  Provide a diagnosis of any left shoulder disabilities that are currently shown or manifested at any time since February 2003.  

b)  Provide an opinion as to whether it is as least as likely as not (i.e. is at least a 50 percent probability) that a current left shoulder disability was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is no evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which included citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  The examiner should directly address the Veteran's lay assertions and the arguments made by the Veteran's representative. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation. 

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


